DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S. PGPub 2019/0247909, equivalent to JP6109395 cited in the IDS).
Claim 1: Yamamoto discloses a joined member (Figs. 9-11) comprising an annular member (310) and a fitting member (320) of metallic material (e.g. steel - paragraph 64) to be fitted into an inside space (hole 311) of the annular member of metallic material, the annular member having a predetermined thickness (e.g. the vertical dimension in Figs. 9-11), wherein an axis of the fitting member (any arbitrary axis running parallel to the vertical direction and through the fitting member in Fig. 9) is extended in a thickness direction when the fitting member is fitted into the inside space of the annular member, the thickness direction being a direction of the thickness of the annular member (vertical direction), wherein a contour of the inside space is formed slightly smaller than a contour of an outside face (322) of the fitting member in a section in an orthogonal direction (see interference Lw2), the orthogonal direction being a direction perpendicular to the thickness direction (horizontal direction in Fig. 9), wherein the fitting member is provided with a fitting protrusion (324) on the outside face (322), wherein the fitting protrusion extends outward of the outside face (evident in Fig. 9) and the fitting protrusion is for being applied into a surface not-joined portion (e.g. a lower end of the gap between surfaces 312 and 322 in Fig. 9) when the fitting member is fitted into the inside space at a predetermined depth (see Fig. 10), and wherein the surface not-joined portion is a gap between the fitting member and the annular member (as cited above) and is produced in the vicinity of a surface (312) of the annular member on a side (lower side) in which the fitting member is inserted by fitting the fitting member into the inside space, when assuming that there is no fitting protrusion (a gap would exist between the lower ends of the assembled annular and fitting members if not for the presence of the protrusion 324), wherein the annular member is provided with an annular protrusion (314) on an inside face (312), the inside face being a border of the annular member on the inside space, wherein the annular protrusion (314) extends toward the space from the inside face (evident in Fig. 9) and the annular protrusion is for being applied into an end not-joined portion (e.g. an upper end of the gap between surfaces 312 and 322 in Fig. 9) when the fitting member is fitted into the inside space at a predetermined depth (see Fig. 10), and wherein the end not-joined portion is a gap between the fitting member and the annular member (as cited above) and is produced in the vicinity of an end portion (322) of an outside face of the fitting member existing in the space by fitting the fitting member into the space (Fig. 10), when assuming that there is no annular protrusion (a gap would exist between the upper ends of the assembled annular and fitting members if not for the presence of the protrusion 314), and wherein the fitting member includes a top face (top horizontal face adjacent to 322) and an opposing bottom face (opposite bottom/lower end), such that the fitting member and the annular member are joined in a solid phase (e.g. via electric resistance welding - paragraph 68) over an entire length of the outside face of the fitting member from the top face to the bottom face when the fitting member is fitted into the inside space (see Fig. 11).
Claim 6: An angle between the outside face (i.e. vertical face of 322) assuming that there is no fitting protrusion and an outside face (e.g. 323) of the fitting protrusion is in a range of 14 degrees to 20 degrees (at least some portion of the curved surface of 323 would appear to be within the range of 14-20 degrees from vertical).
Claim 7: An angle between the inside face (i.e. vertical face of 312) assuming that there is no annular protrusion and an outside face (e.g. 313) of the annular protrusion is in a range of 14 degrees to 20 degrees (at least some portion of the curved surface of 323 would appear to be within the range of 14-20 degrees from vertical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Sasaki (JP2006263809, cited in IDS, with reference to translation).
Yamamoto et al. creates burrs or metal flow (B) as a result of the joining process but does not disclose an “end portion receiver” as shown, for example, in Fig. 4a of the instant application. However, Sasaki teaches a similar diffusion bonding technique wherein an annular part (70) is provided with an end portion receiver (see e.g. Fig. 8b) for receiving an end portion when a fitting member (80) is fitted into the space at a predetermined depth, wherein the end portion receiver is formed to produce a pocket (e.g. 96) between the end portion receiver and the end portion when the fitting member is fitted into the space at the predetermined depth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the annular member of Yamamoto with a similar “end portion receiver” in order to have prevented flowing out of any metal from the hole (paragraphs 13-14).

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered. Applicant’s arguments essentially rely on amendments to the claims, and particularly submit that it is improper to use the same element of a reference (i.e. the gap between 312 and 322) to read on two separately recited elements of a claim (surface not-joined portion and end not-joined portion). In light of the amendments, the examiner has interpreted the surface not-joined portion and end not-joined portion not as being the same gap overall, but different portions of the gap, or hypothetical gaps on opposite ends of the assembly joint that would exist if not for the presence of the respective protrusions. Thus, the examiner does not rely on the same element of a reference to read on two separately recited elements of a claim.
The examiner notes that regarding withdrawn claim 5, for the purposes of future rejoinder, “a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined” (MPEP 821.04, bold added for emphasis). Claim 5, as currently amended, does not necessarily depend from or require all the limitations of claim 1, but instead refers to the fitting member and the annular member of claim 1, noting that claim 1 is actually drawn to a joined member and not merely the individual parts. For example, claim 5 does not necessarily require the final clause of claim 1 requiring “wherein the fitting member includes a top face and an opposing bottom face, such that the fitting member and the annular member are joined in a solid phase over an entire length of the outside face of the fitting member from the top face to the bottom face when the fitting member is fitted into the inside space”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726